DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 8/31/2022 with respect to claims 1-19, have been considered. Applicant's amendment necessitated the new grounds of rejections as being presented below by introducing the new references of Oh (US PGPUB 20180365826 A1).
Applicant argues that “at least the following features as required by amended claim 1 are not anticipated by or rendered obvious over the applied reference: 
"wherein when the artificial intelligence model is initially mounted on the artificial intelligence moving agent", and wherein the artificial intelligence model is trained using the image of the object" (emphasis added). Claim 11 has been amended in a manner similar to claim 1 in a varying scope and thus similar comments apply to claim 11.” (Please see Remarks, page 10). Examiner respectfully disagrees, as Samples discloses in paragraphs 526-527, discloses “Platform 001 may be embodied as, for example, but not be limited to, a website, a web application, a desktop application, backend application, and a mobile application compatible with a computing device 900. The computing device 900 may comprise, but not be limited to the following: [0527] Mobile computing device such as, but is not limited to, a laptop, a tablet, a smartphone, a drone, a wearable, an embedded device, a handheld device, an Arduino, an industrial device, or a remotely operable recording device”. Hence as can be seen from above passages that the Samples discloses that the artificial intelligence model (Samples Fig. 1:001:100) can be mounted on the artificial intelligence moving agent (a smartphone, a drone, a wearable…). Therefore Samples reads on the argued limitation as presented by Applicant. Samples also discloses wherein the artificial intelligence model is trained using the image of the object. For instance Sample discloses in paragraphs 290 and 307, that AI Engine 100 may be trained to recognize various target objects and establish learned features 092 for various target objects. Hence Samples discloses the argued limitations.
Applicant further argues with respect to newly added claims 16-19, “Applicant submits that claims 16-19 depend, either directly or indirectly, from independent claim 11, and are therefore allowable based on their dependence from claim 11 which is believed to be allowable. In addition, claims 16-19 recite further limitations which are not disclosed or made obvious by the applied prior art references.” (please see Remarks, page 11, second paragraph). Examiner respectfully disagrees, as newly added method claims 16-19, corresponds to previously rejected/addressed apparatus claims 4-6 and 10. Further Applicant didn’t presented separate arguments for said claims. Hence Samples in view of Oh reads on the argued claims as being presented by the Applicant.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13 and 15-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Samples (US PGPUB 2020/0285953 A1) and further in view of Oh (US PGPUB 2018/0365826 A1).

As per claim 1, Samples discloses an artificial intelligence moving agent (Samples, Fig. 1:001:100:900, and paragraphs 526-527) comprising: 
a communicator in communication with a terminal of a user (Samples, paragraph 125, discloses “a user device may establish a direct channel in operative communication with the content capturing devices 025. In this way, the software application may be in operative connection with a user device, a capturing device, and a computing device 900 operating the AI engine 100” and also please see paragraph 145); 
a camera for shooting an image of an object (Samples, paragraphs 125, 129, 145, and 159, discloses capturing devices 025): and 
a processor for detecting a movement of the object (Samples, paragraphs 159, 174 and 187, discloses motion is detected within the frame of a capturing device), providing the image of the object to an artificial intelligence model to obtain information on whether to transmit the image of the object when the movement of the object is detected (Samples, paragraphs 174 and 307, discloses training content may be curated for the specific training user 005 desires to achieve. In some embodiments, AI engine 100 may filter the content to remove any unwanted objects or artifacts, or otherwise enhance quality, whether still or in motion, in order to better detect the target objects selected by user 005 for training), and transmitting the image of the object to the terminal based on the obtained information (Samples, paragraphs 455-456, discloses As target objects are detected, the platform facilitates real-time transmission of intelligent alerts. Alerts can be transmitted to and received on any computing device 900 such as, but not limited to, a mobile device, and also please see paragraphs 521-522),
wherein when the artificial intelligence model is initially mounted on the artificial intelligence moving agent (Samples, paragraphs 526 and 527), 
wherein the artificial intelligence model is trained using the image of the object (Samples, paragraphs 290 and 307)
Sample does not explicitly disclose (the) artificial intelligence model is in a state in which a parameter is set to output only a result value of "to transmit", and wherein the artificial intelligence model is trained using the image of the object and labeling data of "not to transmit" to select the image of the object and transmit the selected image of the object to the terminal.
Oh discloses (the) artificial intelligence model is in a state in which a parameter is set to output only a result value of "to transmit" (Oh, paragraphs 24, 47, 52 and 62, discloses the value of the flag bit may be logic 1 if the corresponding image is a valid image and may be logic 0 if the image is not a valid image.), and 
and labeling data of "not to transmit" to select the image of the object (Oh, paragraphs 24, 47, 52 and 62, discloses the value of the flag bit may be logic 1 if the corresponding image is a valid image and may be logic 0 if the image is not a valid image.) and transmit the selected image of the object to the terminal (Oh, paragraphs 24, 47, 52 and 62, discloses capsule endoscope 100 may transmit only a valid image of the generated images to the receiving device 300 instead of transmitting all the generated images to the receiving device 300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samples teachings by transmitting only valid images to the terminal, as taught by Oh.
The motivation would be to reduce the power consumption required for transmission (Oh, paragraph 24), as taught by Oh.

As per claim 2, Samples in view of Oh further discloses the artificial intelligence moving agent of claim 1, wherein the processor receives feedback corresponding to the image of the object from the terminal and trains the artificial intelligence model using the feedback (Samples, Fig. 4, shows feedback loop, and paragraphs 517 and 524), and wherein the feedback is the information on whether to transmit the image of the object (Samples, paragraphs 191, discloses “these aspects of the target object may be used in determining whether or not to provide an alert” and also please see paragraphs 290, 457 and 517).

As per claim 3, Samples in view of Oh further discloses the artificial intelligence moving agent of claim 2, wherein the processor trains the artificial intelligence model by labeling the feedback on the image of the object, using a supervised learning scheme (Samples, Fig. 4 and Fig. 10, and paragraphs 449, 498-502, and 517, discloses Since the platform 001 keeps a record of every recognized target object, a user 005 can review this record and associated metadata, such as, but not limited to: [0499] A. Time of event; [0500] B. Category of target; [0501] C. Geo-location of target; and [0502] D. Target parameters).

As per claim 4, Samples in view of Oh further discloses the artificial intelligence moving agent of claim 3, further comprising a memory for storing data, 
wherein the processor stores the image of the object in the memory (Samples, Fig. 1:020, and paragraphs 212 and 213), labels the feedback on the image of the object to train the artificial intelligence model when the feedback is received (Samples, Fig. 4 and Fig. 10, and paragraphs 449, 517 and 524), and deletes the image of the object from the memory after training the artificial intelligence model (Samples, paragraphs 101 and 307, discloses training content may be curated for the specific training user 005 desires to achieve. In some embodiments, AI engine 100 may filter the content to remove any unwanted objects or artifacts, or otherwise enhance quality, whether still or in motion, in order to better detect the target objects selected by user 005 for training).

As per claim 5, Samples in view of Oh further discloses the artificial intelligence moving agent of claim 3, wherein the processor transmits identification information corresponding to the image of the object to the terminal together with the image of the object (Samples, paragraph 203, discloses The AI engine 100 may also provide annotations superimposed over the content streams 405. The annotations may include, but are not limited to, markers over detected target objects, name of the detected target objects), receives the feedback including the identification information from the terminal (Samples, paragraph 414, discloses Once the objects are detected within the content, a determination that the objects are to be classified as indicated may be made. The precision of this determination may be calculated. The precision may be determined in combination between human verification and evaluation data), and uses the identification information to label the feedback on the image of the object to train the artificial intelligence model (Samples, paragraphs 449, 498-502, and 517, discloses Since the platform 001 keeps a record of every recognized target object, a user 005 can review this record and associated metadata, such as, but not limited to: [0499] A. Time of event; [0500] B. Category of target; [0501] C. Geo-location of target; and [0502] D. Target parameters).

As per claim 6, Samples in view of Oh further discloses the artificial intelligence moving agent of claim 3, wherein the processor receives the image containing the object and the information on whether to transmit the image containing the object from the terminal (Samples, paragraphs 174 and 307, discloses training content may be curated for the specific training user 005 desires to achieve. In some embodiments, AI engine 100 may filter the content to remove any unwanted objects or artifacts, or otherwise enhance quality, whether still or in motion, in order to better detect the target objects selected by user 005 for training) and uses the image containing the object and the information on whether to transmit the image containing the object to train the artificial intelligence model (Samples, paragraphs 174 and 307, discloses training content may be curated for the specific training user 005 desires to achieve. In some embodiments, AI engine 100 may filter the content to remove any unwanted objects or artifacts, or otherwise enhance quality, whether still or in motion, in order to better detect the target objects selected by user 005 for training).

As per claim 8, Samples in view of Oh further discloses the artificial intelligence moving agent of claim 1, wherein the image of the object is one of a still image, a video including a plurality of frames, and a plurality of still images (Samples, paragraphs 307 and 521, discloses The data may comprise, for example, but not limited to, a capture of a still frame, or a sequence of frames in a video format with the associated metadata).

As per claim 9, Samples in view of Oh further discloses the artificial intelligence moving agent of claim 1, wherein the artificial intelligence model is a neural network pre-trained to extract a feature vector including at least one of a kind of the object, the movement of the object, or a detailed classification of the object (Samples, paragraphs 186 and 187, discloses neural net 094 may be employed in the training of learned features 092, as well recognition stage 090 in the detection of learned features 092. As will be detailed below, the more training that AI engine 100 undergoes, the higher chance target objects may be detected, and with a higher confidence level of detection. Thus, the more users use AI engine 100, the more content AI engine 100 has with which to train, resulting in a greater list of target objects, types, and corresponding features).

As per claim 10, Samples in view of Oh further discloses the artificial intelligence moving agent of claim 1, wherein the artificial intelligence model includes a plurality of models respectively corresponding to a plurality of users (Samples, paragraph 186, discloses the more users use AI engine 100, the more content AI engine 100 has with which to train, resulting in a greater list of target objects, types, and corresponding features ), and
wherein the processor provides the image of the object to the plurality of models to obtain a plurality of information on whether to transmit the image of the object  (Samples, paragraphs 290, 307 and 409) and transmits the image of the object to at least one of a plurality of terminals respectively corresponding to the plurality of models based on the obtained plurality of information (Samples, paragraph 455, discloses “As target objects are detected, the platform facilitates real-time transmission of intelligent alerts. Alerts can be transmitted to and received on any computing device 900 such as, but not limited to, a mobile device”).

As per claim 11, Samples discloses a method for operating an artificial intelligence moving agent (Samples, Fig. 1:001:100:900, and paragraphs 526-527), the method comprising: 
detecting a movement of an object (Samples, paragraphs 174 and 187, discloses motion is detected within the frame of a capturing device); 
providing an image of the object to an artificial intelligence model to obtain information on whether to transmit the image of the object when the movement of the object is detected (Samples, paragraphs 174 and 307, discloses training content may be curated for the specific training user 005 desires to achieve. In some embodiments, AI engine 100 may filter the content to remove any unwanted objects or artifacts, or otherwise enhance quality, whether still or in motion, in order to better detect the target objects selected by user 005 for training); and 
transmitting the image of the object to a terminal based on the obtained information (Samples, paragraphs 455-456, discloses As target objects are detected, the platform facilitates real-time transmission of intelligent alerts. Alerts can be transmitted to and received on any computing device 900 such as, but not limited to, a mobile device, and also please see paragraphs 521-522),
wherein when the artificial intelligence model is initially mounted on the artificial intelligence moving agent (Samples, paragraphs 526 and 527), 
wherein the artificial intelligence model is trained using the image of the object (Samples, paragraphs 290 and 307)
Sample does not explicitly disclose (the) artificial intelligence model is in a state in which a parameter is set to output only a result value of "to transmit", and wherein the artificial intelligence model is trained using the image of the object and labeling data of "not to transmit" to select the image of the object and transmit the selected image of the object to the terminal.
Oh discloses (the) artificial intelligence model is in a state in which a parameter is set to output only a result value of "to transmit" (Oh, paragraphs 24, 47, 52 and 62, discloses the value of the flag bit may be logic 1 if the corresponding image is a valid image and may be logic 0 if the image is not a valid image.), and 
and labeling data of "not to transmit" to select the image of the object (Oh, paragraphs 24, 47, 52 and 62, discloses the value of the flag bit may be logic 1 if the corresponding image is a valid image and may be logic 0 if the image is not a valid image.) and transmit the selected image of the object to the terminal (Oh, paragraphs 24, 47, 52 and 62, discloses capsule endoscope 100 may transmit only a valid image of the generated images to the receiving device 300 instead of transmitting all the generated images to the receiving device 300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samples teachings by transmitting only valid images to the terminal, as taught by Oh.
The motivation would be to reduce the power consumption required for transmission (Oh, paragraph 24), as taught by Oh.

As per claim 12, please see the analysis of claim 2.

As per claim 13, please see the analysis of claim 3.

As per claim 15, please see the analysis of claim 9.

As per claim 16, please see the analysis of claim 4.

As per claim 17, please see the analysis of claim 5.

As per claim 18, please see the analysis of claim 6.

As per claim 19, please see the analysis of claim 10.


Claim(s) 7 and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Samples (US PGPUB 2020/0285953 A1) and further in view of Oh (US PGPUB 20180365826 A1) and further in view of Yoo (KR Publication KR10-1977258-B1, Provided by Applicant in IDS Cite No. 3, filed 7/23/2020, English translation is attached).

As per claim 7, Samples in view of Oh further discloses the artificial intelligence moving agent of claim 2, wherein the Samples in view of Oh does not explicitly disclose processor assigns a reward or a penalty to the artificial intelligence model based on the feedback to train the artificial intelligence model using a reinforcement learning scheme.
Yoo discloses processor assigns a reward or a penalty to the artificial intelligence model based on the feedback to train the artificial intelligence model using a reinforcement learning scheme (Yoo, page 9, discloses when the evaluation result for the option in which the third characteristic is reflected is low, the virtual reality device 100 provides negative feedback for reinforcement learning, and when the evaluation result is high, provides positive feedback for reinforcement learning to reinforce learning can be performed…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samples in view of Oh teachings by providing negative and positive feedback to AI engine, as taught by Yoo.
The motivation would be to provide an efficient system for improving the content based on the feedback (page 2, Effects of the invention), as taught by Yoo.

As per claim 14, please see the analysis of claim 7.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633